                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER BILEK, individually and on           )
behalf of others similarly situated,             )     Case No. 1:19-cv-08389
                       Plaintiff,                )
                                                 )
       v.                                        )
                                                 )
FEDERAL INSURANCE COMPANY,                       )     Hon. Judge Charles P. Kocoras
HEALTH INSURANCE INNOVATIONS,                    )     Hon. Mag. Judge Susan E. Cox
INC., and DOES 1-10,                             )
                    Defendants.                  )

                                     NOTICE OF FILING

       Plaintiff respectfully files the attached corrected Declaration of Christopher Bilek with

respect to his response to Defendants’ motions to dismiss, to replace Docket Entry 32-4. The

original document was submitted in error.


                                                         Respectfully submitted,

                                                         CHRISTOPHER BILEK, individually
                                                         and on behalf of others similarly situated

Dated: April 24, 2020                                    By: /s/ Alexander H. Burke

Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 24, 2020, I electronically filed the foregoing with the Clerk

of the Court, using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                              /s/ Alexander H. Burke




                                                 2
